F I L E D
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                    DEC 2 1997
                     UNITED STATES COURT OF APPEALS
                                                                 PATRICK FISHER
                                                                        Clerk
                                  TENTH CIRCUIT




ANTHONY HERNANDEZ,
             Plaintiff - Appellant,                No. 96-1525
v.                                                (D.C. 94-K-686)
MR. MICHAUD, Chief of Denver Police;                (D. Colo.)
MR. OLIVA, Chief of County Jail; E. L.
ROY; R. J. ROMERO; P. A.
MANZANAREZ; F. S. VESSA; T. D.
FULLER; J. SEWELL; L. C.
DOMINQUES; L. L. STEVENSON; F. J.
SPINHARNEY; D. M. DELMONICO; J.
A. HART; P. BEAULIEU; N. WASHER;
JOHN SIMONET, Director of
Corrections; T. A. SASIM, Captain of
Operations; SGT. YAMAMOTO, Sgt. of
Operations; P. R. RODRIGUEZ, Deputy;
P. H. SANCHEZ, Sgt. of Operations;
SGT. FRANK, Sgt. of Receiving;
WELLINGTON WEBB, Mayor of
Denver; MANAGER OF SAFETY FOR
THE CITY AND COUNTY OF
DENVER; DENVER COUNTY JAIL,
hospital personnel, and any other
person(s) who by act, omission, of
knowledge of the events, without stopping
or reporting same,
             Defendants - Appellees.
                                ORDER AND JUDGMENT*


Before BALDOCK, McKAY, and LUCERO, Circuit Judges.



       After examining the briefs and the appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of this

appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore ordered

submitted without oral argument.

       Plaintiff brought an action naming twenty-two individuals and Denver County Jail

officials as defendants under 42 U.S.C. § 1983 alleging the use of unreasonable force

during and after his arrest. Plaintiff also alleged that he was denied access to the jail law

library prior to his state criminal trial and during appellate review of his criminal

conviction. Plaintiff was represented by counsel until one week before his criminal trial

when his counsel was granted leave to withdraw. Plaintiff represented himself during his

criminal trial, but had counsel appointed for his criminal appeal. Appointed counsel also

represented Plaintiff at trial in the section 1983 action at issue here.




       *
        This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.

                                               2
       The record before us indicates that prior to, or at the beginning of, trial, counsel for

both parties submitted a stipulated set of jury instructions and verdict forms naming the

two arresting officers, Officers Romero and Stevenson, as the sole Defendants. The

record also reflects that Plaintiff’s claim regarding access to the jail law library was not

pursued at trial. Plaintiff only argued the unreasonable force claim against the two

arresting officers to the jury.

       After a jury verdict in favor of the arresting officers, Plaintiff’s counsel was

granted leave to withdraw from his representation of Plaintiff. Plaintiff, proceeding pro

se, filed a notice of appeal naming “Mr. Michaud, et al.,” as Appellees. That notice was

rejected by this court on the grounds that the judgment from which the appeal was taken

did not appear to resolve all claims against all defendants and therefore was not final.1

After mesne and sundry proceedings, the district court entered an order nunc pro tunc

confirming that, before trial, Plaintiff had waived his claims against all Defendants except

the two officers he proceeded against at trial, and formally dismissing the action against

all other Defendants. Hernandez v. Officers Romero & Stevenson, No. 94-K-686 (D.

Colo. Sept. 11, 1997) (nunc pro tunc order amending prior judgment). Because the nunc




       1
         No formal motion to dismiss the other Defendants was submitted to the trial
court. Additionally, the caption on the final stipulated pretrial order identified the
defendants as “Mr. Michaud, et al.,” and referred only to “Defendants,” even though
Plaintiff proceeded against only Officers Romero and Stevenson at trial.

                                              3
pro tunc order stated that the judgment entered resolved all issues against all Defendants,

we exercise jurisdiction over this appeal pursuant to 28 U.S.C. § 1291.

       The district court permitted Plaintiff leave to bring this appeal pro se, after paying

an initial partial filing fee. However, because the court would not certify that the issues

on appeal were not frivolous and presented a substantial question for adjudication, it held

that Plaintiff was not entitled to a trial transcript at the government’s expense pursuant to

28 U.S.C. § 753(f). R., Vol. I, Exh. 94.

       In this appeal, Plaintiff contends that the dismissal of the action against all

Defendants except Officers Romero and Stevenson was improper, and that the dismissal

of his claim of denied access to the law library was erroneous. Plaintiff also argues that

he was denied a full and fair opportunity to present his claims to the trial court, and

therefore the verdict in favor of the arresting officers is invalid. Based on the record

before us, we conclude that Plaintiff’s arguments have no merit.

       We reiterate that Plaintiff was represented by counsel in this civil action. The trial

minutes reflect that Plaintiff proceeded at trial against only Officers Romero and

Stevenson. This necessarily indicates that Plaintiff’s counsel would no longer pursue

claims against the other Defendants, including those who allegedly denied Plaintiff access

to the law library. R., Vol. I, Exh. 77. The actions of Plaintiff’s counsel are binding on

Plaintiff because a party authorizes counsel to act as its agent. See Westinghouse Elec.

Corp. v. Kerr-McGee Corp., 580 F.2d 1311, 1319 (7th Cir.), cert. denied, 439 U.S. 955


                                              4
(1978); Committee on Prof’l Ethics & Grievances v. Johnson, 447 F.2d 169, 174 (3d Cir.

1971). The record also indicates that some of the Defendants were entitled to dismissal as

a matter of law, based upon their right to qualified immunity. See Workman v. Jordan,

958 F.2d 332, 336 (10th Cir. 1992) (“[W]e reiterate that qualified immunity is not only a

defense to liability but also entitlement to immunity from suit and other demands of

litigation.”); see also Hernandez, No. 94-K-686, at 3. Additionally, there is some

evidence in the record to support the abandonment of Plaintiff’s claim that he was denied

access to the prison law library. Defense counsel acquired prison documents that show

Plaintiff did visit the law library during the period in question.2 These documents also

indicate that Plaintiff failed to appear for other scheduled visits to the law library. See R.,

Vol. I, Exh. 70 at 7-8. We hold that the district court’s nunc pro tunc order formally

dismissing all Defendants except Officers Romero and Stevenson was not erroneous.

Because the judgment in the suit against the two officers “resolved all issues against all

Defendants,” Plaintiff has no defendant against whom he may proceed. Therefore, the

implied dismissal of Plaintiff’s claim that he was denied law library access was not

erroneous.

       Plaintiff further contends that he was denied a full and fair opportunity to present

his case to a jury. He alleges that the trial court improperly denied his offer of proof and


       2
         An exhibit provided by Defendants included a set of documents showing
Plaintiff’s library visits in January, February, and March of 1994. Plaintiff’s criminal trial
was held on February 7, 1994, and his notice of appeal was filed in April 1994.

                                               5
erroneously excluded the testimony of witnesses who previously had brought claims of

excessive force against the same defendants, Officers Romero and Stevenson. We review

a district court’s evidentiary rulings for an abuse of discretion. Faulkner v. Super Valu

Stores, Inc., 3 F.3d 1419, 1433 (10th Cir. 1993). While the proffered evidence could be

viewed as bolstering Plaintiff’s claims, it was unfavorable to Plaintiff’s case in other

respects. See R., Vol. I, Exh. 77. We conclude that the district court did not abuse its

discretion in denying Plaintiff’s offer of proof. We also believe that the prior bad act

testimony of Plaintiff’s witnesses was properly excluded under Federal Rule of Evidence

404. We therefore hold that Plaintiff was not denied a full and fair opportunity to present

his claims at trial.

       The absence of a trial transcript prevents a more detailed review of the issues

raised than we have given. The sparse record available to us leads us to conclude that

Plaintiff’s claims have no merit and the district court did not err by finding that a trial

transcript at government expense was not justified. To the extent that Plaintiff raises an

ineffective assistance of counsel claim, we dismiss that claim without prejudice. Such

claims should be brought in a collateral proceeding pursuant to 28 U.S.C. § 2255. See

United States v. Galloway, 56 F.3d 1239, 1240 (10th Cir. 1995) (en banc).




                                               6
The judgment of the district court is hereby AFFIRMED.



                                       Entered for the Court


                                       Monroe G. McKay
                                       Circuit Judge




                                   7